Citation Nr: 1704639	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a right knee disability, to include chondromalacia patella, degenerative joint disease (DJD), and osteoarthritis.

2.  Entitlement to a separate 20 percent rating for a right knee meniscal tear.

3.  Entitlement to an increased rating in excess of 10 percent for a left knee disability, to include chondromalacia patella, DJD, and osteoarthritis.

4.  Entitlement to a separate 20 percent rating for a left knee meniscal tear.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1980.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which continued 10 percent ratings for bilateral knee disabilities, specifically for bilateral chondromalacia patella.  The case has since been transferred to the RO in Los Angeles, California.

The Board notes that a Board hearing was scheduled for January 2010, of which the Veteran was sent notice.  However, the Veteran did not appear and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In March 2010, June 2014, and April 2016, the Board remanded the case for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's April 2016 remand instructions by obtaining and associating with the claims file additional records pertinent to the Veteran's claims, providing a VA examination in May 2016, and readjudicating the claims in a July 2016 Supplemental Statement of the Case.



FINDINGS OF FACT

1.  During the entirety of the appeal period, the Veteran's right knee disability has been manifested by painful motion and noncompensable limitation of motion.

2.  As of May 1, 2008, the evidence demonstrates that the Veteran has a right knee meniscal tear with frequent episodes of "locking," pain, and effusion.

3.  During the entirety of the appeal period, the Veteran's left knee disability has been manifested by painful motion and noncompensable limitation of motion.

4.  As of May 1, 2008, the evidence demonstrates that the Veteran has a left knee meniscal tear with frequent episodes of "locking," pain, and effusion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5020, 5260, 5261 (2016).

2.  As of May 1, 2008, the criteria for a separate 20 percent rating for a right knee meniscal tear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2016).

3.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5020, 5260, 5261 (2016).

4.  As of May 1, 2008, the criteria for a separate 20 percent rating for a left knee meniscal tear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in January 2008, which set out the type of evidence needed to substantiate his claim.  The information regarding the claim for increase that is required by Vazquez was provided in a July 2008 letter.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records, as well as Social Security Administration (SSA) records, for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in January 2008, August 2014, and May 2016.  The Board finds that the VA examinations, taken as a whole, are adequate, as they included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claims.

II.  Increased Ratings

The Veteran generally contends that ratings in excess of 10 percent are warranted for his bilateral knee disabilities.  However, in his January 2010 appellate brief, he stated that he was entitled to separate ratings based on limitation of motion of his bilateral knees.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's right and left knee disabilities have been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5020 by analogy.  Although the Codesheets reflect that the Veteran's bilateral knee disabilities were rated under DC 5257-5020, it appears that the Veteran's ratings were based on painful limitation of motion alone under DCs 5020 and 5003.  However, the Board notes that there is no diagnosis of synovitis indicated in the evidence of record, but that the Veteran has been diagnosed with osteoarthritis established by x-ray findings.  Furthermore, despite the Veteran's contentions of recurrent subluxation and lateral instability, objective findings are negative for such, as discussed below.  Therefore, the Board finds DC 5003 to be the more appropriate diagnostic code by which to evaluate the Veteran's bilateral knee disabilities.

DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 15 degrees is rated 30 percent; flexion of the leg limited to 30 degrees is rated 20 percent; flexion of the leg limited to 45 degrees is rated 10 percent; and flexion of the leg limited to 60 degrees is rated noncompensable.

Under DC 5261 for limitation of extension of the knee, a 50 percent rating is warranted where extension is limited to 45 degrees, a 40 percent rating is warranted where extension is limited to 30 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees, a 10 percent rating is warranted where extension is limited to 10 degrees, and a noncompensable rating is warranted where extension is limited to 5 degrees.

Separate ratings under DC 5260 and DC 5261 may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 
9-2004 (September 17, 2004).

DC 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is warranted where subluxation or lateral instability is severe.  A 20 percent rating is warranted where subluxation or lateral instability is moderate.  A 10 percent rating is warranted where subluxation or lateral instability is slight.

Separate disability ratings are possible for limitation of knee motion and instability of a knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).
	
DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available under that code.

A January 2008 VA examination indicates review of the Veteran's medical records and claims file, recounts the Veteran's history, and recites his complaints.  The Veteran noted intermittent but frequent use of a brace and cane.  He stated that he had weekly flare-ups of moderate severity with painful knees and swelling after working for long periods of time.  On objective observation, the VA examiner noted a slow gait and bilateral abnormal shoe wear patterns with increased wear on the outside edge of both heels.  He found range of motion for the right knee consisted of extension to 0 degrees and flexion to 90 degrees with pain beginning at 60 degrees, with no additional limitation of motion on repetitive use.  The VA examiner found crepitation and grinding; and no clicks or snaps, instability, patellar abnormality, or meniscus abnormality in the right knee.  Range of motion for the left knee consisted of extension to 0 degrees with no additional limitation of motion on repetitive use, and flexion to 80 degrees with pain beginning at 40 degrees, which was limited to 70 degrees on repetitive use due to pain.  The VA examiner found crepitation; clicks or snaps; grinding; and no instability, patellar abnormality, or meniscus abnormality in the left knee.  He also found no inflammatory arthritis or ankylosis.  An x-ray revealed normal bilateral knees with a history of bilateral chondromalacia patella and showed no change since July 2005.  The diagnosis was bilateral knee pain with no determinable etiology.

VA treatment records from March 2008 to July 2009 reflect continued complaints of chronic bilateral knee pain, locking, swelling, and popping; an April 2008 x-ray revealing normal knees; a May 2008 Magnetic Resonance Imaging (MRI) revealing bilateral meniscal tears; an MRI revealing degenerative osteoarthritis of the right knee; assessments of osteoarthritis of the knees; and findings of tenderness of the right knee with full range of motion and negative anterior/posterior drawer tests.  See VBMS, 7/15/08 VA Treatment Records (Kansas City), 5, 17, 19, 126; 3/5/12 VA Treatment Records (Santa Maria), p. 91, 94; 7/9/14 CAPRI (Santa Maria), p. 106.

Although a June 2010 VA examination was provided, it could not be completed as the Veteran walked out, refusing any evaluation of range of motion.  See Virtual VA, 8/24/13 CAPRI at 56.  An addendum recounts the Veteran's history and recites his complaints, including pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation one to three times a month, episodes of locking several times a week, repeated effusions, swelling and tenderness, and no flare-ups.  See id.

VA treatment records from August 2010 to October 2013 reflect assessments of osteoarthritis of the knees; diagnoses of knee arthralgia; complaints of chronic knee pain with sharp and greater pain in the right knee and a dull ache in the left knee, of "loose" knees that pop out, of falls caused by the knees "giving out," of knees that feel like they wobble side to side when walking; decreased mobility due to pain in the right knee; findings of bilateral hypertrophic changes, minor effusion, good strength, no swelling, and no tenderness; negative results for Lachman, anterior/posterior draw, and valgus/varus laxity tests; positive bilateral McMurray tests; and injection treatments.  See VBMS, 3/5/12 VA Treatment Records (Santa Maria) at 64-65, 68-69; 3/5/12 VA Treatment Records (Kansas City), p. 124.  See also Virtual VA, 8/24/13 CAPRI, p. 448-50, 528.  The records reflect full extension bilaterally, normal flexion for the left knee, and flexion from 130 to 140 for the right knee; and refer to x-rays showing no evidence of osteoarthritis.  See VBMS, 3/5/12 VA Treatment Records (Santa Maria) at 64, 69.  The Veteran's osteoarthritis of the knees was found to be stable in August 2012, October 2012, and October 2013.  See VBMS, 7/9/14 CAPRI, p. 11, 28, 37.

An August 2014 VA examination report indicates review of the claims file and the Veteran's medical records, recounts the Veteran's history, and recites his complaints.  The Veteran's range of motion bilaterally consisted of flexion to 140 degrees with objective evidence of pain at 135 degrees, and no limitation of extension.  On objective examination, the VA examiner found that the Veteran did not have additional limitation of motion following repetitive-use testing; had functional loss or impairment due to bilateral pain on movement and swelling of the right knee; had bilateral tenderness or pain to palpation for joint line or soft tissues; normal strength; had normal joint stability test results; did not have any evidence or history of recurrent patellar subluxation or dislocation; and did not have any meniscal conditions or surgical procedures for a meniscal condition.  She noted that the Veteran used a knee brace occasionally and with flare-ups.  She diagnosed the Veteran with arthritis based on x-ray evidence.

VA treatment records from February 2015 reflects the Veteran's statement that he stopped using his cane and bilateral knee braces as he was not as active, but that he experienced worsening right knee pain.  He was assessed with crepitus when bending and straightening his right knee without swelling, redness, or warmth.  His range of motion was noted to be good with no effusion or inflammation.

A May 2016 VA examination report indicates review of the Veteran's claims file, recounts the Veteran's history, and recites his complaints.  The Veteran complained that his knee hurt sometimes and that he had flare-ups when walking, standing, and going down stairs.  He had flexion to 130 degrees and extension to 0 degrees bilaterally.  There was objective evidence of pain with weight-bearing, localized tenderness or pain on palpation of the anterior knee, and of crepitus.  There was no additional functional loss after repetitions.  Although the examination was not conducted during a flare-up, the examiner noted that the results were medically consistent with the Veteran's statements describing functional loss during flare-ups.  The Veteran had normal muscle strength bilaterally with no muscle atrophy, ankylosis, recurrent subluxation, lateral instability, or recurrent effusion.  All joint stability tests were negative, and the Veteran was found to have bilateral meniscal tears with pain.

Based on the evidence, both lay and medical, the Board finds that the preponderance of the evidence is against increased ratings in excess of 10 percent for the Veteran's right and left knee disabilities due to limitation of motion for any portion of the appeal period.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that separate ratings of 20 percent for bilateral meniscal tears with frequent episodes of "locking," pain, and effusion into the joint are warranted as of May 1, 2008.  See 38 C.F.R. § 4.71a, DC 5258.

During the entirety of the appeal period, there is no indication of any such limitation of motion that would warrant disability ratings in excess of 10 percent for the Veteran's bilateral knee disabilities.  Specifically, there is no indication or suggestion that the Veteran's flexion was limited to 30 degrees or that his extension was limited to 15 degrees, even considering limitations due to pain.  Therefore, the right and left knee disabilities are properly rated at 10 percent pursuant to 38 C.F.R. § 4.71a, DC 5003.

The Board acknowledges the Veteran's contentions in his January 2010 appellate brief that he is entitled to separate ratings for limitation of motion.  However, his bilateral knee disabilities are evaluated, in part, under DC 5003, which is rated on limitation of motion.  As such, any additional ratings based on limitation of motion under DCs 5260 or 5261 would result in unlawful pyramiding.  38 C.F.R. § 4.14.

As noted above, the Board finds that separate ratings of 20 percent for bilateral meniscal tears under DC 5258 are warranted as of May 1, 2008.  No meniscal abnormalities were noted until a May 1, 2008, MRI revealed bilateral meniscus tears.  The Veteran's bilateral knee disabilities were manifested by joint "locking," painful motion, effusion, stiffness, weakness, incoordination, popping, and tenderness.  The Board finds that some of these symptoms are not necessarily contemplated in the 10 percent rating currently assigned for the Veteran's bilateral knee disabilities based on painful or limitation of motion under DCs 5003 and 5260-61.  As such, it is reasonable that symptoms related to "locking," effusion, etc., could be associated with DC 5258 for the bilateral meniscal tears, rather than bilateral chondromalacia patella, DJD, or osteoarthritis.  As such, the Board finds that separate ratings under DC 5258 are warranted as of May 1, 2008, for the Veteran's bilateral meniscal tears.

As to other alternative or additional ratings, the Board has considered whether higher ratings are warranted for the bilateral knee disabilities for any period of time on the basis of recurrent subluxation or lateral instability under DC 5257.  Although the Veteran complained of instability and "giving way" of both knees, the results of all objective examinations for instability, such as the Lachman test, the anterior/posterior drawer test, and the valgus/varus pressure test, have been negative.  The August 2014 and May 2016 VA examination reports also stated that there was no x-ray evidence of patellar subluxation or lateral instability.  The Board observes that the terms "unstable" and "instability" are general and can have many meanings depending on context, including instability in the normal plane of motion of the joint (weakness, giving way).  Ratings based on limitation of motion, including weakness, incoordination, fatigue, etc., reasonably contemplate this type of instability.  "Lateral" instability is a specific type of instability that is demonstrated by clinical testing, such as varus and valgus stress, Lachman, Drawer, and McMurray, and which under VA law is not contemplated in a rating based on limited motion.  This is why separate ratings may be applied where this specific symptomatology is demonstrated.  As such, the Board finds that the Veteran does not have instability but rather weakness and giving way, and that there is no objective evidence of lateral instability or recurrent subluxation otherwise indicated which would warrant higher ratings under DC 5257 at any point during the appeals period.

The Board has considered the applicability of other diagnostic codes pertaining to knee disabilities, but finds that there are none which would provide higher ratings for which the appropriate symptomatology is shown.  In other words, there is no evidence of record of ankylosis of either knee (DC 5256), removal of the semilunar cartilage (DC 5259), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).

The Board has also considered the effect of pain and weakness in evaluating the Veteran's bilateral knee disabilities.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  However, he has not demonstrated any additional limitation of motion following repetitive-use testing, as described above.

Accordingly, the Board finds that the weight of the evidence is against ratings in excess of 10 percent for the Veteran's right and left knee disabilities for the entirety of the appeal period.  The preponderance of the evidence is against a higher level of compensation for this period, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  However, with resolution of all reasonable doubt in favor of the claim, the Board finds that separate 20 percent ratings for bilateral meniscal tears are warranted under DC 5258 as of May 1, 2008.  See 38 C.F.R. § 4.3.  There is no basis for any further staged rating of the Veteran's disability.

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

For the entirety of the appeal period, entitlement to an increased rating in excess of 10 percent for a right knee disability is denied.

As of May 1, 2008, entitlement to a separate 20 percent rating for a right knee meniscal tear is granted.

For the entirety of the appeal period, entitlement to an increased rating in excess of 10 percent for a left knee disability is denied.

As of May 1, 2008, entitlement to a separate 20 percent rating for a left knee meniscal tear is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


